Citation Nr: 0801175	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
December 1951, and from February 1952 to July 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found no new and material evidence 
to reopen the veteran's claim.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In August 2007, to support his claims, the veteran testified 
at a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).  During the hearing, 
the veteran submitted additional evidence and waived his 
right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2007).

As will be explained, the Board is reopening the claim for 
service connection for a cervical spine disability based upon 
receipt of new and material evidence.  The Board will then 
remand this claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.  VA will notify the veteran if further action is 
required on his part concerning this claim.




FINDINGS OF FACT

1.  In an unappealed rating decision in May 1996, the Board 
denied the veteran's claim for service connection for a neck 
disability.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App., March 31, 2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed.


Analysis

The veteran was initially denied entitlement to service 
connection for a cervical spine disability in an unappealed 
rating decision dated in March 1983 based on the RO's 
determination that the veteran's arthritis was not related to 
his active military service, to include as secondary to his 
service- connected myositis of the trapezius muscles.  The 
evidence then of record included the report of a February 
1983 VA medical examination that showed the veteran had mild 
degenerative cervical arthritis.  A claim to reopen was 
effectively reopened and then denied by a decision by the 
Board, dated in May 1996, based upon the Board's 
determination that the veteran's neck problems could not be 
linked to service as a result of continuing symptomatology or 
by competent medical opinions, the weight of such opinions 
being against the claim.  Evidence of record at that time 
included a March 1956 private medical opinion indicating an 
in-service onset for the veteran's claimed disabilities, 
undated opinions, received in March and July 1993, further 
arguing that the veteran's current disability is related to 
military service, and a November 1993 VA orthopedic 
examination that indicated minimal hypertrophic changes in 
the cervical spine, but otherwise no abnormality.  The 
veteran did not file an appeal of the Board's denial to the 
Court of Appeals for Veterans Claims and so that decision 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7252 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.1100 (2007).  This means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  According to the 
amended version of 38 C.F.R. § 3.156(a) (2007), new evidence 
means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The subsequently received evidence includes a February 2005 
record from A. M., M.D., which states that he believed the 
veteran's cervical spine problem started a long time ago when 
the veteran was in the Air Force, and was aggravated by age 
and a prior motor vehicle accident.  Another May 2007 letter 
from J.M, D.C., opines that flag carrying during the 
veteran's military service could have caused problems with 
his neck.  This evidence is not cumulative or redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim and is 
sufficient to raise a reasonable possibility to substantiate 
the claim.  Accordingly, it is new and material and reopening 
of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a cervical spine disability is 
granted.




REMAND

The veteran contends that his cervical spine disability is 
attributable to physical trauma experienced during active 
duty.

In support of his claim, the veteran has submitted evidence 
from a private physicians supporting his contention that his 
current disabilities were incurred during service.  However, 
there is no indication that these opinions were based on a 
comprehensive review of the claims file.  In this case, the 
veteran's pertinent medical and service history must be 
considered before a determination on the merits of the 
veteran's claim can be reached.  Consequently, the Board 
concludes that a remand is necessary in order to accord the 
veteran a VA examination, which includes a review of the 
claims file for the veteran's pertinent medical and other 
history, to address the nature and etiology of his neck 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The RO's November 2002 letter to the veteran 
does not properly advise him of the evidence that is 
necessary to substantiate the disability rating and effective 
date elements of this claim.  Id.; 38 C.F.R. § 3.159 (2007).

As this case is otherwise being remanded, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is granted for a cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a VCAA letter regarding his claim for 
service connection for a cervical spine 
disability.  Such letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  The veteran should be accorded a new 
VA medical examination for the purpose of 
ascertaining the etiology of the veteran's 
cervical spine disability.  All necessary 
tests and studies should be conducted.  
The veteran' claims folder, and a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must address the following 
medical issues:

(a)  Did the veteran's cervical spine 
disability have it's onset during, or 
within one year of active duty?

(b)  If not, is the veteran's cervical 
spine disability as likely as not (50 
percent or greater likelihood) causally 
related to his military service?

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a cervical spine 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


